                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

Chondrite Asset Trust,            )             Case No. 8:18-cv-02113-DCC
                                  )
                    Plaintiff,    )
                                  )
v.                                )                         ORDER
                                  )
Shielder E. Pressley and Pressley )
Group LTD Co,                     )
                                  )
                    Defendants.   )
________________________________ )

      This matter is before the Court on Defendant Shielder E. Pressley’s (“Defendant

Pressley”) Notice of Removal. ECF No. 1. In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate

Judge Jacquelyn D. Austin for pre-trial proceedings and a Report and Recommendation

(“Report”). On August 7, 2018, the Magistrate Judge issued a Report recommending that

this action be remanded. ECF No. 10. Defendant Pressley filed objections to the Report,

and Plaintiff filed a Reply. ECF Nos. 12, 13.

                                  LEGAL STANDARD

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or
modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b). The

Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                        ANALYSIS

       Defendant Pressley generally objects to the Magistrate Judge's Report by stating

that this Court has jurisdiction over this case pursuant to 42 U.S.C. § 3631. ECF No. 12.

The Court has conducted a de novo review of the Report, the applicable law, and the

record in this case and finds that this Court lacks subject matter jurisdiction over this

action either through diversity jurisdiction or federal question jurisdiction. Defendant

Pressley’s arguments that the foreclosure action is improper based on the Fair Debt

Collection Practices Act and that the Court has jurisdiction over the present action

because Plaintiff violated 42 U.S.C. § 3631 fail to provide a basis for removal. See Rivet

v. Regions Bank of La., 522 U.S. 470, 475 (1998) (explaining that an affirmative defense

is not a basis for removal); Deutsch Bank Nat’l Co. v. Brader, No. 4:15-cv- 600-RBH-

KDW, 2015 WL 9872070, at *4 (D.S.C. Oct. 28, 2015) (“That [Defendant] might have

raised or might have been able to raise a defense to the foreclosure action based on a

federal statute or on a constitutional amendment does not provide federal-question




                                             2
jurisdiction when, as here, the state-court complaint does not include claims based on

federal statutes or federal constitutional amendments.”).

                                     CONCLUSION

       Accordingly, the Court adopts the Report and Recommendation of the Magistrate

Judge and overrules Plaintiff’s objections. This action is REMANDED to the Anderson

County Court of Common Pleas.

      IT IS SO ORDERED.

                                                        s/Donald C. Coggins, Jr.
                                                        United States District Judge
April 16, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
